***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     STATE OF CONNECTICUT v. KEEMO WHITE
                  (AC 44242)
                  Bright, C. J., and Cradle and Seeley, Js.

                                   Syllabus

Convicted of the crime of assault in the first degree with a firearm as an
     accessory, the defendant appealed to this court. He claimed, inter alia,
     that the trial court’s jury instructions improperly omitted an essential
     element of that offense, namely, the accessory’s intent that the principal
     would use a firearm during the commission of the offense. The defendant
     had been dating A’s sister, M. A suspected that the defendant had been
     beating M and drove with S to M’s apartment building to check on her.
     The victim, G, drove to the apartment building separately and joined A
     and S inside the building. When the defendant arrived shortly thereafter,
     a physical altercation ensued between A and the defendant during which
     a gun fell out of the defendant’s pocket. G, S and A then fled the building
     and entered G’s car while the defendant ran to a parking lot across the
     street and conferred with another man. The defendant and the other
     man, who was armed with a gun, then ran to G’s car, which G was
     unable to start, and, together, pulled on the handle of the driver’s side
     door in an attempt to open the door and pull G out of the driver’s seat.
     G attempted to flee when they were able to open the door but was shot
     by the defendant’s acquaintance. At trial, the defendant contended that
     the court should instruct the jury on accessorial liability in accordance
     with the requirements for conspiratorial liability set forth in State v.
     Pond (315 Conn. 451), which held that a defendant must intend that
     every element of the planned offense be accomplished, even an element
     that itself carries no specific intent requirement. The trial court rejected
     the defendant’s reliance on Pond and instead instructed the jury in
     accordance with State v. Gonzalez (300 Conn. 490) and State v. Artis
     (136 Conn. App. 568) that an accomplice may be held criminally liable
     for the principal’s use of a weapon even when the accessory did not
     intend or even know that a weapon would be used to commit the
     crime. Held:
1. The defendant could not prevail on his claim that the evidence was
     insufficient to support his conviction, which was based on his assertion
     that his actions did not show that he intended to physically harm G or
     intended that his accomplice would use a firearm: the jury reasonably
     could have inferred that the defendant intended to cause physical injury,
     as he enlisted his acquaintance’s aid to pursue G, A and S after the initial
     altercation with A ended, the defendant knew that his acquaintance had
     a gun while the two men forcibly tried to open the car door as G pleaded
     with them not to shoot, and the jury reasonably could have credited the
     testimony of G and A that, while inside G’s car, they saw the defendant’s
     acquaintance with a gun in his hand and the defendant pulling on the
     car door’s handle, which was corroborated by video from a nearby
     surveillance camera, in an attempt to engage in a physical altercation
     with G; moreover, the state was not required to prove, as the defendant
     claimed, that he intended that his acquaintance use a firearm or that
     he knew his acquaintance had a firearm, as neither of those factors
     were elements of the offense with which the defendant was charged;
     furthermore, despite the defendant’s contentions that it was speculative
     for the jury to conclude that he intended to harm G and that the jury
     reasonably could have drawn alternative inferences from the evidence,
     the fact that the jury might have reached one of the different conclusions
     the defendant proffered did not undermine the reasonableness of the
     conclusion that it did reach.
2. The defendant’s claim that the trial court improperly declined to instruct
     the jury that he had to intend, or to know, that his acquaintance would
     discharge a firearm, was unavailing, as those criteria were not elements
     of accessorial liability under § 53a-59 (a) (5):
    a. Contrary to the defendant’s assertion, a plain reading of § 53a-59 (a)
    (5) makes clear that it includes neither a specific intent nor a general
    intent requirement as to the discharge of a firearm, which is merely the
  means by which the injury must occur, and the defendant’s claim that
  an accomplice should at least have knowledge of the firearm, as required
  under federal law, was unavailing, as this state’s Supreme Court, having
  addressed a similar issue in Gonzalez, is the ultimate authority on the
  interpretation of Connecticut statutory law; moreover, there was no
  merit to the defendant’s contention that, because he was unable to avail
  himself of the statutory (§ 53a-16b) affirmative defense regarding his
  knowledge that his accomplice had a firearm, § 53a-59 (a) (5) must
  include an intent or knowledge element with regard to the use of a
  firearm, as the legislature’s exclusion of that crime from the list of crimes
  in § 53a-16b evinced its intent that lack of intent or knowledge of a
  firearm was not a valid defense; furthermore, there was no merit to
  the defendant’s claim that the court should have instructed the jury in
  accordance with the allegation in the state’s information that he intended
  that a firearm be used, as an information alters neither the statutory
  elements of the charged offense nor what the court must include in its
  jury instructions.
  b. This court rejected the defendant’s request that it overrule binding
  precedent holding that an accomplice need not have knowledge of or
  intent regarding an aggravating factor that requires that the principal
  have only general intent, as this court, being an intermediate appellate
  body, was bound to follow the precedent from our Supreme Court and
  other panels of this court.
        Argued May 10—officially released September 20, 2022

                            Procedural History

  Substitute information charging the defendant with
the crimes of assault in the first degree as an accessory
and conspiracy to commit assault in the first degree,
brought to the Superior Court in the judicial district of
Hartford and tried to the jury before Gold, J.; verdict
of guilty of assault in the first degree as an accessory;
thereafter, the court denied the defendant’s motions for
a new trial, to set aside the verdict and for a judgment
of acquittal and rendered judgment in accordance with
the verdict, from which the defendant appealed to this
court. Affirmed.
  Laila M. G. Haswell, senior assistant public defender,
for the appellant (defendant).
  Rocco A. Chiarenza, senior assistant state’s attorney,
with whom, on the brief, were Sharmese L. Walcott,
state’s attorney, and Anthony Bochicchio, supervisory
assistant state’s attorney, for the appellee (state).
                          Opinion

   BRIGHT, C. J. The defendant, Keemo White, appeals
from the judgment of conviction, rendered following a
jury trial, of being an accessory to assault in the first
degree in violation of General Statutes §§ 53a-8 (a) and
53a-59 (a) (5). On appeal, the defendant claims that (1)
there was insufficient evidence to support his convic-
tion of assault in the first degree as an accessory, and
(2) the trial court improperly instructed the jury by
omitting an essential element of the offense, namely,
the defendant’s intent or knowledge that the principal
would discharge a firearm during the offense.1 We
affirm the judgment of the trial court.
   The following facts, which reasonably could have
been found by the jury, and procedural history inform
our review of the defendant’s claims. On the evening
of July 24, 2017, Anna Kistoo (Anna), Lisa Sattaur, and
Michael Gordon drove to Sigourney Street in Hartford
to locate Anna’s sister, Melissa Kistoo (Melissa), who
was dating the defendant. Anna suspected that Melissa
‘‘was getting [beaten] up by [the defendant]’’ and wanted
to check on her. They took two separate cars, with
Anna and Sattaur in one car and Gordon in the other.
Upon arriving, Gordon parked in front of 196 Sigourney
Street. Anna and Sattaur parked on a cross street. Anna
and Sattaur then searched the mailboxes of several
apartment buildings and eventually found Melissa’s
name on a mailbox for one of the apartments. Anna and
Sattaur approached what they believed to be Melissa’s
apartment while Gordon, who had joined the two
women in the building, remained on the staircase lead-
ing up to the floor where the apartment was located.
   The defendant arrived shortly thereafter and walked
past where Gordon was standing on the staircase, at
which point the two nodded at each other. Upon seeing
the defendant, Anna approached him and asked where
her sister was. About ten to fifteen seconds later, the
interaction devolved into a physical altercation. During
the ‘‘tussle,’’ a gun fell from the defendant’s pocket onto
the floor. Gordon, who was still standing on the steps,
saw the gun on the floor and yelled to Anna and Sattaur
‘‘to run to the car [because] there was a gun in the
hallway.’’ The defendant then exited the building via
the back door and ran to the parking lot across the
street, where he conferred with a male acquaintance.
   After the altercation, Gordon, Sattaur, and Anna also
ran out of the back door of the building and returned
to Gordon’s car, as it was the closest. Thereafter, the
defendant and his acquaintance, who was holding a
firearm, ran from the parking lot across the street
toward Gordon’s car. Gordon observed the defendant
and his acquaintance running toward his car and
attempted to start the car, but it would not start. While
Gordon, Sattaur, and Anna were inside Gordon’s car,
the defendant and his acquaintance together attempted
to open the driver’s side door and pull Gordon from
the car. While this was happening, Gordon and Anna
observed that the acquaintance had a gun in his hand.
Gordon then raised his hands and yelled that he ‘‘didn’t
do nothing’’ and did not ‘‘have anything, don’t shoot,
don’t shoot.’’ The defendant and the acquaintance even-
tually were able to open Gordon’s door, at which point
Gordon exited the car and attempted to flee but was
shot in the hip by the defendant’s acquaintance.2 Shortly
after Gordon was shot, Sattaur was able to start Gor-
don’s car. Sattaur and Anna then drove to where Gordon
was lying on the ground, picked him up, and drove
him to Saint Francis Hospital and Medical Center in
Hartford.
   After Gordon was admitted to the hospital, Anna and
Sattaur were accompanied by responding officers to
the police station to give statements. On July 25, 2017,
Gordon, Sattaur, and Anna each separately identified
the defendant from a photographic array, but the indi-
vidual who shot Gordon was never identified or appre-
hended. The state charged the defendant as an acces-
sory to assault in the first degree in violation of §§ 53a-
8 (a) and 53a-59 (a) (5), and with conspiracy to commit
assault in the first degree in violation of General Stat-
utes §§ 53a-48 (a) and 53a-59 (a) (5). The case was tried
to a jury over the course of three days, beginning on
September 16, 2019.
  Following the trial, the jury found the defendant
guilty of assault in the first degree by means of a firearm
as an accessory and not guilty of the conspiracy charge.
The defendant filed a motion for a new trial, a motion
to set aside the verdict, and a motion for a judgment
of acquittal. The court denied the motions and sen-
tenced the defendant to fifteen years of incarceration,
execution suspended after seven and one-half years,
followed by three years of probation. This appeal fol-
lowed. Additional facts and procedural history will be
set forth as necessary.
                             I
   On appeal, the defendant claims that there was insuf-
ficient evidence to support his conviction of being an
accessory to assault in the first degree. He argues that
‘‘[his] actions that day did not show that he intended
to physically injure Gordon. Nor did they show that
[he] intended the principal use a firearm.’’ We are not
persuaded.
   The standard of review for a sufficiency of the evi-
dence claim is well settled. ‘‘[A] defendant who asserts
an insufficiency of the evidence claim bears an arduous
burden. . . . [F]or the purposes of sufficiency review
. . . we review the sufficiency of the evidence as the
case was tried . . . . [A] claim of insufficiency of the
evidence must be tested by reviewing no less than, and
no more than, the evidence introduced at trial. . . . In
reviewing a sufficiency of the evidence claim, we apply
a two part test. First, we construe the evidence in the
light most favorable to sustaining the verdict. Second,
we determine whether upon the facts so construed and
the inferences reasonably drawn therefrom the [jury]
reasonably could have concluded that the cumulative
force of the evidence established guilt beyond a reason-
able doubt . . . . This court cannot substitute its own
judgment for that of the jury if there is sufficient evi-
dence to support the jury’s verdict. . . .
   ‘‘[T]he jury must find every element proven beyond
a reasonable doubt in order to find the defendant guilty
of the charged offense, [but] each of the basic and
inferred facts underlying those conclusions need not
be proved beyond a reasonable doubt. . . . If it is rea-
sonable and logical for the jury to conclude that a basic
fact or an inferred fact is true, the jury is permitted to
consider the fact proven and may consider it in combi-
nation with other proven facts in determining whether
the cumulative effect of all the evidence proves the
defendant guilty of all the elements of the crime charged
beyond a reasonable doubt. . . . Moreover, it does not
diminish the probative force of the evidence that it
consists, in whole or in part, of evidence that is circum-
stantial rather than direct. . . . It is not one fact . . .
but the cumulative impact of a multitude of facts which
establishes guilt in a case involving substantial circum-
stantial evidence. . . . In evaluating evidence, the
[jury] is not required to accept as dispositive those
inferences that are consistent with the defendant’s inno-
cence. . . . The [jury] may draw whatever inferences
from the evidence or facts established by the evidence
[that] it deems to be reasonable and logical. . . .
  ‘‘[O]n appeal, we do not ask whether there is a reason-
able view of the evidence that would support a reason-
able hypothesis of innocence. We ask, instead, whether
there is a reasonable view of the evidence that supports
the jury’s verdict of guilty.’’ (Internal quotation marks
omitted.) State v. Raynor, 175 Conn. App. 409, 424–26,
167 A.3d 1076 (2017), aff’d, 334 Conn. 264, 221 A.3d
401 (2019).
   The defendant in the present case was charged with
assault in the first degree by means of a firearm as an
accessory in violation of §§ 53a-8 and 53a-59 (a) (5).
‘‘[F]or the purposes of determining criminal liability, it
is of no consequence whether one is labeled an acces-
sory or a principal.’’ State v. Hines, 89 Conn. App. 440,
447, 873 A.2d 1042, cert. denied, 275 Conn. 904, 882 A.2d
678 (2005). Thus, ‘‘to establish a person’s culpability as
an accessory to a particular offense, the state must
prove that the accessory, like the principal, had commit-
ted each and every element of the offense.’’ State v.
Patterson, 276 Conn. 452, 483, 886 A.2d 777 (2005).
  Section 53a-59 (a) provides in relevant part: ‘‘A person
is guilty of assault in the first degree when . . . (5)
with intent to cause physical injury to another person,
he causes such injury to such person or to a third person
by means of the discharge of a firearm.’’ Thus, ‘‘to prove
a person guilty as a principal of assault in the first
degree [under § 53a-59 (a) (5)], the state must prove
beyond a reasonable doubt that (1) the person caused
physical injury to another person; (2) that he did so
while acting with the intent to cause physical injury to
the other person or a third person; and (3) that he
caused such physical injury to the other person by
means of the discharge of a firearm.’’ State v. Raynor,
supra, 175 Conn. App. 427.
  ‘‘[A] conviction under § 53a-8 requires [the state to
prove the defendant’s] dual intent . . . [first] that the
accessory have the intent to aid the principal and [sec-
ond] that in so aiding he intend to commit the offense
with which he is charged. . . . Additionally, one must
knowingly and wilfully assist the perpetrator in the
acts which prepare for, facilitate or consummate it.’’
(Citation omitted; internal quotation marks omitted.)
State v. Heinemann, 282 Conn. 281, 313, 920 A.2d
278 (2007).
   Accordingly, ‘‘establishing a defendant’s guilt as an
accessory to that offense under §§ 53a-59 (a) (5) and
53a-8 requires proof of the following essential elements:
(1) that the principal offender violated § 53a-59 (a) (5)
by causing physical injury to another person by means
of the discharge of a firearm while acting with the intent
to cause physical injury; (2) that the defendant solicited,
requested, importuned or intentionally aided the princi-
pal offender to engage in the conduct by which he
violated § 53a-59 (a) (5); and (3) that when the defen-
dant intentionally aided the principal offender to engage
in such conduct, the defendant was acting with the
intent to cause physical injury to another person.’’ State
v. Raynor, supra, 175 Conn. App. 427–28.
   ‘‘To act intentionally, the defendant must have had
the conscious objective to cause the [desired result]
. . . . Intent is generally proven by circumstantial evi-
dence because direct evidence of the accused’s state
of mind is rarely available. . . . [T]he defendant’s state
of mind at the time of the shooting may be proven by
his conduct before, during and after the shooting. Such
conduct yields facts and inferences that demonstrate
a pattern of behavior and attitude toward the victim by
the defendant that is probative of the defendant’s men-
tal state.’’ (Internal quotation marks omitted.) Id.,
431–32; see also State v. Vasquez, 68 Conn. App. 194,
207, 792 A.2d 856 (2002) (‘‘[i]t is axiomatic that a fact-
finder may infer an intent to cause . . . physical injury
from circumstantial evidence such as the type of
weapon used, the manner in which it was used, the
type of wound inflicted and the events leading up to and
immediately following the incident’’ (internal quotation
marks omitted)). As noted previously, the defendant
claims on appeal that the evidence at trial was insuffi-
cient to prove beyond a reasonable doubt that (1) he
intended to cause physical injury to Gordon or (2) that
he intended that the principal would inflict that injury
by means of the discharge of a firearm. We conclude
that the evidence was sufficient to prove the defendant’s
intent to cause physical injury and that the state was
not required to prove that the defendant intended that
the principal inflict the injury by means of the discharge
of a firearm.
                              A
   At the outset, we note that the parties agree that
Gordon was physically injured by means of the dis-
charge of a firearm by a principal offender other than
the defendant. The defendant argues, however, that
there was insufficient evidence to sustain his conviction
of assault in the first degree as an accessory because
his ‘‘actions that day did not show that he intended to
physically injure Gordon.’’ Specifically, the defendant
claims that ‘‘the evidence does not show what [his]
intention was when he ran to Gordon’s car and was
trying to open the door. It does not show that he
intended to aid the principal in his endeavor, nor does
it show that he intended to physically injure someone.’’3
   In support of his argument, the defendant further
asserts that the ‘‘evidence . . . was incredibly sparse’’
and that, as such, the inference that he intended to
harm Gordon was speculative. The defendant points
to several alternative inferences that could have been
drawn, including that, ‘‘from his perspective [Sattaur,
Anna, and Gordon] planned on continuing to assault
him,’’ and, in that context, he ‘‘ran to get a friend.’’ The
defendant maintains that there was ‘‘no evidence as to
what [the defendant and his acquaintance] said to each
other’’ or ‘‘evidence that [the defendant] knew the [other
man] had a gun.’’ Further, the defendant contends that,
because he ran ahead of his acquaintance when running
toward Gordon’s car, it is ‘‘more likely that [the defen-
dant] saw the gun when they got to Gordon’s car and
tried to open the door. But by then, whatever the princi-
pal intended to do was out of [the defendant’s] control.’’
The defendant thus argues, based on the evidence
adduced at trial, that ‘‘it is difficult to envision that [he]
had time to form any intent at all,’’ given that the ‘‘entire
incident occurred in a matter of seconds.’’ We are not
persuaded.
  There is ample evidence from which the jury reason-
ably could have found that the defendant intended to
cause physical injury to Gordon. The evidence showed
that, after disengaging from his altercation with Anna
and Sattaur, the defendant ran to a parking lot where
he met the principal, who had a gun, and then ran to
confront the trio in Gordon’s car. The evidence further
showed that, although Anna, Sattaur, and Gordon exited
the building the same way the defendant did, they were
not pursuing him. To the contrary, they ran away from
the defendant to Gordon’s car. The defendant and the
principal then ran to the car after Gordon, Sattaur, and
Anna had entered it. On the basis of this evidence, the
jury reasonably could have inferred that the defendant
solicited the principal’s aid in confronting the trio.
   In addition, the jury reasonably could have credited
the testimony of Gordon and Anna that the defendant
and the principal were both pulling on the door handle
of Gordon’s driver’s side door. Their testimony was
corroborated by a video recorded from a surveillance
camera at a nearby building. See footnote 2 of this
opinion. From this evidence, the jury reasonably could
have inferred that the defendant and the principal were
attempting to open the car door to engage in a physical
altercation with Gordon. Gordon and Anna testified that
they saw the principal with a gun in his hand while the
two men were trying to open Gordon’s car door. Gordon
further testified that he then raised his hands and yelled
that he ‘‘didn’t do nothing’’ and did not ‘‘have anything,
don’t shoot, don’t shoot.’’ The evidence also showed
that, despite Gordon’s pleas, the defendant and the prin-
cipal continued to pull on the door handle until the
door opened, Gordon fled, and the principal shot him.
  From this evidence, the jury reasonably could have
found beyond a reasonable doubt that the defendant
intended to cause physical injury because he enlisted
assistance from another to pursue Gordon, Anna, and
Sattaur after the initial confrontation ended, forcibly
opened Gordon’s car door to get to Gordon, knew that
the principal had a gun, and continued to force the car
door open after Gordon’s pleas of ‘‘don’t shoot, don’t
shoot.’’ The fact that the jury might have reached one
of the conclusions suggested by the defendant does not
undermine the reasonableness of the conclusion it did
reach. See, e.g., State v. Raynor, supra, 175 Conn. App.
425 (‘‘the [jury] is not required to accept as dispositive
those inferences that are consistent with the defen-
dant’s innocence’’ (internal quotation marks omitted)).
Thus, because the evidence viewed in the light most
favorable to sustaining the verdict was sufficient to
prove that the defendant possessed the requisite intent
to cause physical injury, his sufficiency of the evidence
claim fails.
                            B
   The defendant next claims that, if ‘‘an essential ele-
ment of accessory to assault first with a firearm is that
the defendant intend the principal fire the gun or know
the principal has a gun,’’ then ‘‘the evidence is insuffi-
cient to prove that element.’’ For the reasons discussed
in part II of this opinion, the state was not required to
prove that the defendant intended that the principal
use a firearm or that the defendant knew that the princi-
pal had a firearm, as neither is an element of the charged
offense. Accordingly, we reject the defendant’s suffi-
ciency argument on this point.
                            II
   We next turn to the defendant’s claim that the trial
court’s jury instructions improperly omitted an essen-
tial element of the offense of assault in the first degree
with a firearm as an accessory. Specifically, the defen-
dant argues that ‘‘[a]n accessory to assault first with a
firearm must have the specific intent that the physical
injury happen from the discharge of the firearm, or the
general intent that the principal discharge a firearm, or
the knowledge that the principal is going to use a fire-
arm to inflict the injury.’’ In the alternative, the defen-
dant argues that ‘‘the case law that holds that an accom-
plice does not need to have knowledge or intent of an
aggravating factor that requires the principal have only
general intent should be overruled.’’ The state responds
that the court ‘‘properly rejected the defendant’s request
to add an element to accessorial liability for the crime
of assault in the first degree that is not contained in
the statutes.’’ We agree with the state.
   We begin with our standard of review. ‘‘[W]e review
jury instructions to determine whether, read in their
entirety, they omitted an essential element of the crime
charged, thus creating a reasonable possibility that the
jury was misled in reaching its verdict.’’ (Internal quota-
tion marks omitted.) State v. Gonzalez, 300 Conn. 490,
499, 15 A.3d 1049 (2011). The defendant’s claim, which
requires us to determine whether a particular mental
state is an essential element of being an accessory to
assault in the first degree with a firearm, raises a ques-
tion of statutory interpretation, over which we exercise
plenary review. See, e.g., State v. Brown, 192 Conn.
App. 147, 152, 217 A.3d 690 (2019).
  The record reveals the following additional relevant
facts and procedural history. On September 17, 2019,
the court held an on-the-record charge conference with
the parties. At the charge conference, defense counsel
requested that the court instruct the jury, with regard
to the charge of assault in the first degree as an acces-
sory, that the state had to prove beyond a reasonable
doubt ‘‘that the defendant intended [the] physical injury
[be caused] . . . specifically by means of a firearm.’’
In so requesting, the defendant argued that State v.
Pond, 315 Conn. 451, 108 A.3d 1083 (2015), established
a similar intent requirement for conspiratorial liability
and should be extended to accessorial liability. In Pond,
our Supreme Court held that, ‘‘to be convicted of con-
spiracy, a defendant must specifically intend that every
element of the planned offense be accomplished, even
an element that itself carries no specific intent require-
ment.’’ Id., 453. In the present case, the defendant
argued that this extension is logical, as the policy behind
the specific intent requirement of conspiracy—that con-
spirators should not be punished for ‘‘conspiring to
commit crimes that they never agreed or intended to
commit’’—applies with equal force to accessorial liabil-
ity. The court indicated that it would review State v.
Pond, supra, 451, before ruling on the issue, surmising
that the defendant wanted the Pond conspiracy stan-
dard to be applied to the accessory charge.4
   Although the defendant conceded that our Supreme
Court in Pond specifically addressed the issue of acces-
sorial liability and distinguished it from conspiratorial
liability, he asked the trial court ‘‘to reconsider [Pond’s]
holding’’ and use the same intent language for both the
conspiracy and accessory instructions. The state argued
that Pond ‘‘directly address[ed] this issue of the differ-
ence between conspiracy and accessory,’’ and
requested that the court ‘‘apply Pond as it is and not
expand what it currently requires the court to do.’’
   The trial court agreed with the state and denied the
defendant’s request to charge based on the court’s read-
ing of State v. Pond, supra, 315 Conn. 451, State v.
Gonzalez, supra, 300 Conn. 490,5 and State v. Artis,
136 Conn. App. 568, 47 A.3d 419 (2012), rev’d on other
grounds, 314 Conn. 131, 101 A.3d 915 (2014). In so ruling,
the court observed that Pond distinguished accessorial
liability from conspiratorial liability and that Gonzalez
and Artis held that an accomplice may be held crimi-
nally liable for the principal’s use of a weapon, even
when the accessory did not intend or even know that
a weapon would be used to commit the crime. See
State v. Pond, supra, 469–70; State v. Gonzalez, supra,
503–505; State v. Artis, supra, 584. Further, the court
noted that giving the requested instruction would
involve changing ‘‘the first element of assault in the
first degree to a different mental state than the statute
provides.’’
   Discussing this court’s decision in Artis, the trial
court noted: ‘‘Importantly, Artis, which, like Pond, also
cites [Gonzalez and] deals with precisely the charge
that we have here: assault in the first degree [as an
accessory], albeit under subsection (a) (1) rather than
the subsection (a) (5) case that we have.
   ‘‘Artis holds that, in an assault one case, where the
defendant is charged under a theory of accessorial lia-
bility, the state is not required to prove that the defen-
dant intended to cause serious physical injury, specifi-
cally, by means of a dangerous instrument, or even to
prove that the defendant was even aware that another
participant in the crime possessed a dangerous instru-
ment.
   ‘‘As Artis points out, in the crime of assault in the
first degree, the use of a dangerous instrument and,
by analogy, [the] use of a firearm in our case, simply
represents the means by which the defendant is alleged
to have participated in causing the serious physical
injury. But, to be culpable, the defendant only needs
to have the intent to cause serious physical injury, not
the intent to do so with a dangerous instrument.
  ‘‘So, in light of those cases, I will not be instructing
that, [for] the defendant to be convicted [as] an acces-
sory, he must have intended to cause physical injury,
specifically, by use of a firearm.’’
                             A
   Because the defendant’s claim centers on the ele-
ments of the crime of which he was convicted, we
begin with the language of the relevant statutes. ‘‘When
construing a statute, [o]ur fundamental objective is to
ascertain and give effect to the apparent intent of the
legislature. . . . In other words, we seek to determine,
in a reasoned manner, the meaning of the statutory
language as applied to the facts of [the] case, including
the question of whether the language actually does
apply. . . . In seeking to determine that meaning, Gen-
eral Statutes § 1-2z directs us first to consider the text
of the statute itself and its relationship to other statutes.
If, after examining such text and considering such rela-
tionship, the meaning of such text is plain and unambig-
uous and does not yield absurd or unworkable results,
extratextual evidence of the meaning of the statute shall
not be considered. . . . The test to determine ambigu-
ity is whether the statute, when read in context, is
susceptible to more than one reasonable interpreta-
tion.’’ (Internal quotation marks omitted.) Winakor v.
Savalle, 343 Conn. 773, 781, 276 A.3d 407 (2022).
   The statutory provision governing accessorial liabil-
ity is § 53a-8 (a), which provides that ‘‘[a] person, acting
with the mental state required for commission of an
offense, who solicits, requests, commands, importunes
or intentionally aids another person to engage in con-
duct which constitutes an offense shall be criminally
liable for such conduct and may be prosecuted and
punished as if he were the principal offender.’’
   It is well established that there is no legal distinction
between principal and accessorial liability. See, e.g.,
State v. Flemke, 315 Conn. 500, 508, 108 A.3d 1073
(2015). ‘‘Instead, [t]he modern approach is to abandon
completely the old common law terminology and simply
provide that a person is legally accountable for the
conduct of another when he is an accomplice of the
other person in the commission of the crime. . . . The
legislature adopted this view and expressed it in . . .
§ 53a-8 (a). Accordingly, accessorial liability is not a
distinct crime, but only an alternative means by which
a substantive crime may be committed . . . .’’ (Internal
quotation marks omitted.) Id.
   Because an accessory is legally accountable for the
conduct of another who commits a crime, for purposes
of imposing criminal liability, the state need not estab-
lish that the defendant ‘‘[knew] of or endorse[d] every
act of his coparticipant in the crime.’’ State v. McCal-
pine, 190 Conn. 822, 832, 463 A.2d 545 (1983); id., 832–33
(‘‘[c]ontrary to the defendant’s allegations, [our case
law] impose[s] no requirement that the accessory pos-
sess the intent to commit the specific degree of the
robbery charged or the intent to possess a deadly
weapon’’); see also State v. Avila, 223 Conn. 595, 609,
613 A.2d 731 (1992) (affirming State v. McCalpine,
supra, 832–33).
    Rather, ‘‘a conviction under § 53a-8 requires [the state
to prove the defendant’s] dual intent . . . [first] that
the accessory have the intent to aid the principal and
[second] that in so aiding he intend to commit the
offense with which he is charged. . . . Additionally,
one must knowingly and wilfully assist the perpetrator
in the acts which prepare for, facilitate or consummate
it.’’ (Internal quotation marks omitted.) State v. Gonza-
lez, supra, 300 Conn. 499–500. That being said, ‘‘Con-
necticut case law remains consistent . . . in permit-
ting the imposition of accessorial liability pursuant to
§ 53a-8, without requiring that the defendant intend to
satisfy a criminal statute’s aggravating circumstances
in cases [in which] that aggravating circumstance does
not [require] a specific mental state and requires only
that the principal act with the general intent to perform
the proscribed act.’’ (Emphasis added.) Id., 506.
   We find particularly instructive our Supreme Court’s
decision in Gonzalez. In that case, the defendant simi-
larly claimed that the trial court’s jury instructions
improperly omitted an essential element of the offense
of manslaughter in the first degree with a firearm as
an accessory. ‘‘Specifically, the defendant claim[ed] that
accessorial liability under § 53a-8 encompasses both
the specific intent to cause a result, in this case, to
cause the victim serious physical injury, as well as the
general intent to perform the physical acts that consti-
tute the offense of manslaughter in the first degree with
a firearm, including the use, carrying or threatened use
of a firearm.’’ (Internal quotation marks omitted.) Id.,
495. The court rejected this claim.
   After reiterating the dual intent standard of § 53a-
8, the court reviewed the elements of the underlying
substantive crime, manslaughter in the first degree with
a firearm in violation of General Statutes § 53a-55a.6
‘‘Lacking a specifically enumerated mental state, the
statutory language of § 53a-55a clearly indicates . . .
that the firearm element is one of general intent, requir-
ing only that the perpetrator act volitionally in some
way to use, possess or threaten to use a firearm in the
commission of the offense.’’ Id., 502. The court then
discussed the additional elements of accessorial liabil-
ity under § 53a-8 for violations of § 53a-59a and the
seminal case in this area, State v. McCalpine, supra,
190 Conn. 831.
  Finding that ‘‘McCalpine remains good law with
respect to the proposition that the accessory statute’s
requirement that the defendant act with the mental state
required for commission of an offense drops out of the
calculation when the aggravating circumstance does
not require proof of any particular mental state’’; (inter-
nal quotation marks omitted) State v. Gonzalez, supra,
300 Conn. 505; the court held that, ‘‘[w]hen a defendant
is charged with a violation of § 53a-55a as an accessory,
the state need not prove that the defendant intended
the use, carrying or threatened use of the firearm. . . .
Proof of the intent element is satisfied if the principal
in fact used the firearm.’’ (Citation omitted; internal
quotation marks omitted.) Id., 510.
   Relying on the reasoning in Gonzalez, this court in
Artis held that, in the case of accessory to assault in
the first degree by means of a dangerous instrument in
violation of §§ 53a-8 and 53a-59 (a) (1), ‘‘the state was
not required to prove that the defendant intended to
cause serious physical injury by means of a dangerous
instrument, or to prove that the defendant was even
aware that another participant had a dangerous instru-
ment or knife. . . . The use of a dangerous instrument
simply represents the means by which the defendant
is alleged to have participated in causing the serious
physical injury, but to be culpable, the defendant only
needs to have the intent to cause serious physical injury
to another person, not the intent to do so with a danger-
ous instrument.’’ (Citation omitted; emphasis in origi-
nal; internal quotation marks omitted.) State v. Artis,
supra, 136 Conn. App. 584–85; see also State v. Miller,
95 Conn. App. 362, 371–77, 896 A.2d 844 (holding that
crime of first degree manslaughter with firearm did not
require proof that defendant, as accomplice, intended
to use firearm), cert. denied, 279 Conn. 907, 901 A.2d
1228 (2006); State v. Tucker, 9 Conn. App. 161, 167–68,
517 A.2d 640 (1986) (holding that crime of accessory
to assault in second degree does not require intent that
injury be caused by means of dangerous instrument or
deadly weapon but, rather, requires only intent to cause
physical injury to another person).
   We conclude that Gonzalez and Artis are directly
applicable to the defendant’s claim in this case. The
requirement in § 53a-59 (a) (5) that the physical injury
be inflicted ‘‘by means of the discharge of a firearm’’
is similar to the requirement in § 53a-55a (a) that a
person is guilty of manslaughter in the first degree with
a firearm if he ‘‘uses, or is armed with and threatens
the use of or displays or represents by his words or
conduct that he possesses a . . . firearm’’ when com-
mitting the crime of manslaughter. If the state was not
required to prove in Gonzalez that the defendant, as
an accessory, intended or knew that the principal would
use a firearm when committing manslaughter, the state
in the present case was not required to prove that the
defendant intended or knew that the principal would
assault Gordon by means of discharging a firearm. Simi-
larly, the ‘‘by means of a dangerous instrument’’ lan-
guage at issue in Artis is virtually identical in structure
and application to the ‘‘by means of the discharge of a
firearm’’ language at issue in the present case. ‘‘The
statutory language as to the aggravating circumstances
in [§§ 53a-55a and 53a-59 (a) (1)] lacks the requirement
of specific intent.’’ State v. Artis, supra, 136 Conn. App.
584. Consequently, we see no basis for reaching a differ-
ent result in this case.
   Nevertheless, the defendant attempts to distinguish
this case law in a variety of ways. We address his spe-
cific arguments in turn.
   The defendant first argues that the ‘‘by means of the
discharge of a firearm’’ language of § 53a-59 (a) (5) is
not merely an aggravating factor but is an essential
element of the crime that required the state to prove
that he specifically intended the principal to discharge
the firearm during the assault. According to the defen-
dant: ‘‘For a principal to be charged with [a violation
of] § 53a-59 (a) (5), he must inflict the injury in a very
specific way—through the discharge of a firearm. No
other method will satisfy the elements of the statute.
The level of specificity the statute requires implies that
the principal must have some premeditation or at least
a plan to shoot the gun, even if it is formed moments
before the shot is fired. This is very different from other
aggravating factors involving weapons where the use
of the weapon can encompass a wide range of actions,
from simply carrying the weapon to using it to inflict
the injury in whatever way seems efficacious at the
moment.’’
  The defendant’s assertion, however, finds no support
in the relevant statutory language. Section 53a-59 (a)
(5) does not require ‘‘premeditation’’ or ‘‘a plan to shoot
the gun’’ in order to violate the statute. A plain reading
of the statute makes clear that there is no particular
mental state attached to the element requiring that a
defendant cause injury ‘‘by means of the discharge of
a firearm.’’ See, e.g., State v. Rosado, 107 Conn. App.
517, 537, 945 A.2d 1028 (holding that intent to use fire-
arm was not element of § 53a-59 (a) (5) but that offender
must intend only to cause physical injury), cert. denied,
287 Conn. 919, 951 A.2d 571 (2008); State v. Washington,
15 Conn. App. 704, 710–11, 546 A.2d 911 (1988) (holding
that state need not establish intent that injury be caused
by means of deadly weapon or dangerous instrument
to convict defendant of assault in first degree).
   The only mental state required under § 53a-59 (a) (5)
is the specific intent ‘‘to cause physical injury.’’ See,
e.g., State v. Rosado, supra, 107 Conn. App. 537. Had
the legislature intended there to be a mental state
requirement as to the means of inflicting the injury, it
could have easily set forth such a requirement in the
statute by stating that the discharge had to be inten-
tional or knowing. Because the legislature declined to
impose such a requirement, there is no basis for us to
do so. See, e.g., State v. T.R.D., 286 Conn. 191, 218,
942 A.2d 1000 (2008) (‘‘absence of any [mental state]
requirement demonstrates that the legislature did not
intend to make it an element of the crime’’ (internal
quotation marks omitted)).
   Accordingly, the defendant’s interpretation of sub-
section (a) (5) of § 53a-59 as requiring the principal to
‘‘have some premeditation or at least a plan to shoot the
gun’’ finds no support in either the statutory language
or the case law interpreting that language.
   The defendant’s assertion that, because ‘‘the charge
[of assault in the first degree with a firearm] must be
accomplished only by the discharge of a firearm . . .
it follows that the accomplice must specifically intend
that the principal fire a gun to [cause] the injury’’ is
also unpersuasive. That the offense at issue here can
only be committed via the discharge of a firearm does
not itself require that any particular mental state accom-
pany the discharge. It is merely the means by which
the injury must occur. See, e.g., State v. Artis, supra,
136 Conn. App. 584. As previously stated, § 53a-59 (a)
(5) requires no mental state with regard to the discharge
of a firearm. Because the statute does not require a
specific mental state with regard to the firearm element
of the offense, to be culpable, the defendant need have
only the intent to cause physical injury to another per-
son, not the intent to do so with a firearm. See id.,
584–85; see also State v. Rosado, supra, 107 Conn.
App. 537.
   The defendant argues, alternatively, that an accom-
plice must have, if not the specific intent that the princi-
pal use a firearm, at least the general intent that the
principal act volitionally in some way in discharging
the firearm. Specifically, the defendant argues that the
language, ‘‘causes such injury to such person or to a
third person by means of the discharge of a firearm’’
within § 53a-59 (a) (5) is, at least, a general intent ele-
ment. Therefore, according to the defendant, it follows
that, because an accessory must act ‘‘with the mental
state required for commission of [the] offense,’’ the
accessory should likewise have the general intent that
the principal cause injury ‘‘by means of the discharge
of a firearm.’’ (Emphasis omitted.)
   In support of his argument, the defendant relies on
the concurring opinion of Justice Shea in State v. McCal-
pine, supra, 190 Conn. 833. In McCalpine, the defendant
was convicted of robbery in the first degree in violation
of General Statutes § 53a-134 (a) (2), which requires
that the defendant commit the robbery while ‘‘armed
with a deadly weapon . . . .’’ On appeal, the defendant
in McCalpine argued that the intent element of § 53a-
8 required that the accessory possess the intent to aid
in the commission of the robbery as well as the intent
that the principal do so while armed with a deadly
weapon. Id., 831. The majority in McCalpine disagreed,
stating that, ‘‘[t]o establish the guilt of an accused as
an accessory . . . the state must prove criminality of
intent and community of unlawful purpose. . . . The
mental state of an [accessory] incorporated in § 53a-8
does not require that the accused know of or endorse
every act of his coparticipant in crime.’’ (Citation omit-
ted.) Id., 832.
  ‘‘In his concurrence, Justice Shea departed from that
conclusion. Reasoning that ‘the mental state required
of an accomplice who is charged with a crime [cannot
be] less than that which must be proved against a princi-
pal’ . . . Justice Shea stated that ‘[t]his requirement
must extend to those acts which enhance the degree
of the crime as well as to those which constitute the
basic crime itself. Otherwise an accomplice might be
convicted of an offense although he did not entertain
the same mental state required by statute for conviction
of the principal.’ ’’ (Citation omitted.) State v. Miller,
supra, 95 Conn. App. 373 (summarizing concurring opin-
ion in State v. McCalpine, supra, 190 Conn. 833–34).
   Although subsequent decisions have limited McCal-
pine to cases in which the charged offense required
proof of a particular mental state; see, e.g., State v.
Crosswell, 223 Conn. 243, 258 and n. 11, 612 A.2d 1174
(1992); ‘‘McCalpine remains good law with respect to
the proposition that the accessory statute’s requirement
that the defendant act with the mental state required
for the commission of an offense drops out of the calcu-
lation when the aggravating circumstance does not
require proof of any particular mental state.’’ (Internal
quotation marks omitted.) State v. Gonzalez, supra, 300
Conn. 505.
    As § 53a-59 (a) (5) does not require proof of any
particular mental state on the part of the principal with
regard to ‘‘the discharge of a firearm,’’ the statute also
does not require that the accomplice act with any partic-
ular mental state in order to be guilty of committing
the offense. Thus, the state need not establish that a
defendant generally intended that the principal use the
firearm in some way during the assault to establish a
violation of § 53a-59 (a) (5). See, e.g., State v. Rosado,
supra, 107 Conn. App. 537 (intent to use firearm is not
required under § 53a-59 (a) (5), which requires only
‘‘intent to cause physical injury . . . by means of the
discharge of a firearm’’ (internal quotation marks omit-
ted)). Put simply, the statute includes neither a specific
nor a general intent requirement as to the discharge of
a firearm.
   The defendant next argues that, ‘‘[i]f this court does
not believe the statute demands that the accomplice
must specifically or generally intend that the principal
fire a gun, the court should nonetheless hold that the
accomplice should have knowledge of the gun.’’ In sup-
port of this argument, the defendant urges this court
to adopt the reasoning of Rosemond v. United States,
572 U.S. 65, 134 S. Ct. 1240, 188 L. Ed. 2d 248 (2014).
The state argues that the analysis in Rosemond is inap-
plicable because it involved an interpretation of ‘‘differ-
ent statutory language in a different statute by a differ-
ent legislative body.’’ We agree with the state and
conclude that Rosemond does not control the issue
presented here.
   In Rosemond, the United States Supreme Court inter-
preted the federal aiding and abetting statute, 18 U.S.C.
§ 2 (a), as it applied to a violation of 18 U.S.C. § 924
(c), which prohibits the use or carrying of a firearm
‘‘during and in relation to any crime of violence or drug
trafficking crime.’’ (Internal quotation marks omitted.)
Rosemond v. United States, supra, 572 U.S. 67. ‘‘As at
common law, a person is liable under [18 U.S.C.] § 2
for aiding and abetting a crime if (and only if) he (1)
takes an affirmative act in furtherance of that offense,
(2) with the intent of facilitating the offense’s commis-
sion.’’ Id., 71. The court in Rosemond observed that, in
the case of 18 U.S.C. § 924, the ‘‘intent must go to the
specific and entire crime charged’’; id., 76; specifically,
in the case of Rosemond, to the ‘‘predicate crime plus
gun use . . . .’’ Id. The Supreme Court then explained
that it ‘‘previously found that intent requirement satis-
fied when a person actively participates in a criminal
venture with full knowledge of the circumstances con-
stituting the charged offense.’’ Id., 77. Therefore, an
accomplice must ‘‘[know] that one of his confederates
will carry a gun.’’ Id.
   The problem with the defendant’s argument is that
our Supreme Court never has interpreted § 53a-8 in
the manner that the court in Rosemond interpreted 18
U.S.C. § 2. To the contrary, our Supreme Court consis-
tently has held that the accessory is punished for the
ultimate harm caused by the principal because the
accessory helped the principal to bring about the actual
harm even if he was unaware of how the principal was
going to cause the harm. For example, in State v. Pond,
supra, 315 Conn. 480, the court held: ‘‘[I]f one partici-
pant decides to brandish a gun in what had been planned
as an unarmed robbery, his accomplices may be con-
victed of robbery in the first degree for their role in the
crime, regardless of their knowledge or intention with
regard to the weapon.’’ See also State v. Artis, supra,
136 Conn. App. 583 (holding that §§ 53a-8 and 53a-59
(a) (1) ‘‘[do] not require that [the defendant] knew of
the presence of a knife, if indeed, that is the instrument
that caused [the victim’s] injuries’’). Ultimately, in the
absence of a potential conflict with the United States
constitution or other federal law, our Supreme Court,
and not the United States Supreme Court, is the ultimate
authority on the interpretation and construction of Con-
necticut’s statutes. See, e.g., State v. Jenkins, 298 Conn.
209, 263, 3 A.3d 806 (2010); see also Johnson v. Manson,
196 Conn. 309, 319, 493 A.2d 846 (1985) (‘‘Connecticut
is the final arbiter of its own laws’’), cert. denied, 474
U.S. 1063, 106 S. Ct. 813, 88 L. Ed. 2d 787 (1986).
   As other state appellate courts have noted, Rosemond
‘‘plows no new constitutional ground and applies only
to 18 U.S.C. § 924 (c) and the federal aiding-and-abetting
statute [and] has no impact on state law.’’ Whitaker v.
State, 199 A.3d 1021, 1029 (R.I. 2019); see also State v.
Ward, 473 S.W.3d 686, 693 (Mo. App. 2015) (‘‘Nothing
in Rosemond . . . suggests that its holding rests on
any constitutional requirement or has any application
to state criminal laws on accomplice liability; rather,
the [c]ourt’s analysis was merely a question of federal
interpretation of the federal aiding and abetting statute.
As such, it does not control here even where the federal
statute and state aiding and abetting statutes are simi-
lar.’’).
  The defendant’s assertion, relying on the reasoning
in Rosemond, that ‘‘it is incredibly unfair to dilute the
elements of the crime when someone is charged as an
accessory’’ misses the point. The elements of the
offense of which the defendant was convicted are deter-
mined by the legislature, not the courts. The language
adopted by our legislature establishes that an acces-
sory, who intentionally aids the principal, merely is
being held ‘‘liable for his role in an actual crime, what-
ever that role might be . . . .’’ State v. Pond, supra,
315 Conn. 487. Here, the assault would not have
occurred were it not for the defendant’s actions. The
defendant recruited the principal’s presence to confront
Gordon and aided the principal in ushering Gordon
out of the car. The jury reasonably concluded that the
defendant possessed the same specific intent required
for the offense of assault in the first degree—the intent
to inflict physical injury—and intentionally aided the
principal who engaged in the conduct that aggravated
the crime, i.e., caused physical injury by means of the
discharge of a firearm. Whether the defendant knew
that his cohort had a firearm is immaterial under the
relevant statutes.
  The defendant further argues that, because he may
not rely on an affirmative defense under General Stat-
utes § 53a-16b, the court ‘‘must find that the accomplice
intend[ed] the shooting or [knew] of the gun . . . .’’
Conversely, the state argues ‘‘that the legislature has
not authorized a defendant to reduce his culpability
where he acts as an accessory to a first degree assault
does not mean that a court is authorized to alter the
elements of the crime enacted by the legislature.’’ We
agree with the state.
   Section 53a-16b authorizes a defendant who was ‘‘not
the only participant’’ in specific offenses7 to raise an
affirmative defense that he ‘‘(1) [w]as not armed with
a . . . firearm, and (2) had no reasonable ground to
believe that any other participant was armed with such
a weapon.’’ Section 53a-59 (a) (5) is not one of the
enumerated crimes to which this affirmative defense
applies. The defendant asserts that ‘‘one of the reasons
the court [in Gonzalez] determined that the state did
not need to prove [that] the accomplice intended the
use of a firearm for manslaughter first with a firearm
[in violation of § 53a-55a] was because the accomplice
was able to avail himself of [the] affirmative defense
[in § 53a-16b].’’ The defendant argues, therefore, that,
because, unlike in Gonzalez, § 53a-16b is not available
to him, § 53a-59 (a) (5) must include an intent or knowl-
edge element with regard to the use of a firearm. We
are not persuaded.
   That the legislature permitted § 53a-16b to be raised
as an affirmative defense to violations of § 53a-55a has
no bearing on this case. Had the legislature intended the
result the defendant suggests it had two direct avenues
available to it. First, as previously noted in this opinion,
it expressly could have included an intent or knowledge
requirement in § 53a-59 (a) (5). It did not. It is axiomatic
that this court may not change the elements of a statute
to alter its plain meaning. See, e.g., Mayer v. Historic
District Commission, 325 Conn. 765, 776, 160 A.3d 333
(2017) (‘‘it is well settled that [w]e are not permitted
to supply statutory language that the legislature may
have chosen to omit’’ (internal quotation marks omit-
ted)). As the state correctly notes in its brief, ‘‘legisla-
tures and not courts are responsible for defining crimi-
nal activity.’’ State v. Skakel, 276 Conn. 633, 675, 888
A.2d 985, cert. denied, 549 U.S. 1030, 127 S. Ct. 578, 166
L. Ed. 2d 428 (2006). Second, the legislature could have
included § 53a-59 (a) (5) in the list of offenses to which
§ 53a-16b applies. Again, it did not. See footnote 7 of
this opinion. In fact, that § 53a-16b does not include
assault in the first degree with a firearm indicates that
the legislature did not want lack of intent or knowledge
of a firearm to be a valid defense to an accessory’s
liability for the crime. See, e.g., Mayer v. Historic Dis-
trict Commission, supra, 775 (‘‘we presume that when
the legislature expresses items as part of a group or
series, an item that was not included was deliberately
excluded’’ (internal quotation marks omitted)).
  Finally, the defendant argues that, ‘‘because the infor-
mation charged [him] with intending that a firearm be
used,’’ the jury instruction should have included that
element. Specifically, the defendant argues that,
because the information alleged that he ‘‘did solicit,
request, command, importune or intentionally aid
another person to intentionally cause physical injury,
by means of a firearm,’’ the state was required to prove
that he intended that his cohort discharge the gun.8 The
defendant’s argument is without merit.
   What is set forth in an information alters neither the
statutory elements of the charged offense that the state
is required to prove beyond a reasonable doubt at trial,
nor what the court must include in the jury instructions.
‘‘[B]oth this court and our Supreme Court have made
clear that [t]he inclusion in the state’s pleading of addi-
tional details concerning the offense does not make
such allegations essential elements of the crime, upon
which the jury must be instructed. . . . Our case law
makes clear that the requirement that the state be lim-
ited to proving an offense in substantially the manner
described in the information is meant to assure that
the defendant is provided with sufficient notice of the
crimes against which he must defend. As long as this
notice requirement is satisfied, however, the inclusion
of additional details in the charge does not place on
the state the obligation to prove more than the essential
elements of the crime.’’ (Emphasis in original; internal
quotation marks omitted.) State v. Vere C., 152 Conn.
App. 486, 527, 98 A.3d 884, cert. denied, 314 Conn. 944,
102 A.3d 1116 (2014).
   Here, the information put the defendant on notice
that he was being charged as an accessory to first degree
assault under §§ 53a-8 and 53a-59 (a) (5). Thus, the
defendant had sufficient notice of the crime against
which he was required to defend. ‘‘As long as an infor-
mation provides the statutory name of the offense . . .
identifie[s] the place of the offense, the names of the
victims, and the general nature of the acts . . . the
allegations . . . [are] sufficient.’’ (Internal quotation
marks omitted.) State v. Solek, 242 Conn. 409, 424, 699
A.2d 931 (1997).
   Given that neither intent that a principal discharge
a firearm nor knowledge that the principal intends to
do so is an element of accessorial liability for the crime
of assault in the first degree in violation of § 53a-59 (a)
(5), the state was not required to prove those elements.
We conclude, therefore, that the court properly declined
to instruct the jury that, to find the defendant guilty of
assault in the first degree with a firearm as an accessory
in violation of §§ 53a-8 and 53a-59 (a) (5), the defendant
was required to intend or to know that the principal
would discharge a firearm during the incident to inflict
the injury.
                            B
   Finally, the defendant argues, in the alternative, that
‘‘McCalpine, Miller, Gonzalez and all the case law that
holds that an accomplice does not need to have knowl-
edge or intent of an aggravating factor that requires the
principal have only general intent should be overruled.’’
This, however, we cannot do.
   ‘‘[A]s an intermediate appellate body, we are not at
liberty to discard, modify, reconsider, reevaluate or
overrule the precedent of our Supreme Court.’’ (Internal
quotation marks omitted.) State v. Salazar, 151 Conn.
App. 463, 476, 93 A.3d 1192 (2014), cert. denied, 323
Conn. 914, 149 A.3d 496 (2016). Nor can one panel of
this court overrule another panel of this court. E.g.,
Connelly v. Commissioner of Correction, 149 Conn.
App. 808, 815, 89 A.3d 468 (2014) (‘‘it is axiomatic that
one panel of this court cannot overrule the precedent
established by a previous panel’s holding’’). Because
this court is bound to follow the precedent from both
our Supreme Court and other panels of this court, the
defendant’s claim that this court should overrule bind-
ing precedent must be rejected.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Although the defendant addresses his instructional claim first in his
appellate briefs, we begin with his sufficiency of the evidence claim because,
if he prevails on this claim, he is entitled to a judgment of acquittal rather
than to a new trial. See, e.g., State v. Moore, 100 Conn. App. 122, 126 n.2,
917 A.2d 564 (2007).
   2
     At trial, the state introduced into evidence two surveillance videos from
an apartment building at 195 Sigourney Street, which captured the events
of the evening. The video shows the defendant running into a gated parking
lot at 195 Sigourney Street before running back across the street toward
Gordon’s vehicle with his acquaintance close behind him. The video also
shows the defendant and his acquaintance attempting to open Gordon’s car
door. When the door opens, Gordon exits and begins to run down the street
prior to being shot.
   3
     The defendant’s appellate briefs make only passing reference to whether
the evidence before the jury proved that the defendant intended to aid the
principal in the assault. The defendant simply attempts to analogize the
facts of the present case to those of State v. Bennett, 307 Conn. 758, 768,
59 A.3d 221 (2013), in which ‘‘the evidence reveal[ed] little about’’ the defen-
dant’s actions prior to arriving at the scene of the murder and during the
brief period between his arrival and the shooting at issue. In that case, our
Supreme Court found the evidence insufficient for the trial court to find
the defendant guilty beyond a reasonable doubt of being an accessory to
murder. See id., 774. In the present case, the defendant asserts that, as ‘‘in
Bennett, there is no proof of what [he] initially said to the principal. In fact,
this incident was not planned nearly as carefully as Bennett. . . . Also,
although [the defendant] and the principal acted together to open the car
doors, he did not do anything to aid, encourage or facilitate the shooting.’’
   In making this argument, the defendant overlooks that, in Bennett, the
court noted that an accessory may be found to have intended to aid the
principal where he ‘‘actively participated in [the crime] through acts benefi-
cial to the principal such as identifying the victim, taking the principal to
the victim, distracting the victim, acting as a lookout to prevent interruption
to the murder or facilitating the principal’s escape.’’ State v. Bennett, supra,
307 Conn. 769. Given that the evidence admitted in the present case showed
that the principal ran to Gordon’s car only after talking with the defendant
and that the defendant worked in tandem with the principal to open Gordon’s
car door, which immediately preceded the assault on Gordon, the jury
reasonably could have concluded that the defendant intended to aid the
principal in the assault.
   4
     In State v. Pond, supra, 315 Conn. 454, the defendant was convicted of
conspiracy to commit robbery in the second degree in violation of General
Statutes (Rev. to 2007) §§ 53a-48 (a) and 53a-135 (a) (2). In that case, the
defendant claimed that the trial court had improperly failed to instruct the
jury that, to find him guilty of the conspiracy charge, he must have specifi-
cally intended that his coconspirator would display or threaten the use of
what the coconspirator would represent to be a deadly weapon or dangerous
instrument. Id., 454–55. In so arguing, the defendant pointed to the language
of § 53a-48 (a), which requires the state to prove that the defendant acted
‘‘with intent that conduct constituting a crime be performed,’’ and argued
that the statute should be read as requiring that an ‘‘accused specifically
intend that each part of each element of . . . the crime that forms the
object of the conspiracy, be performed.’’ State v. Pond, supra, 468. The
defendant further argued that ‘‘any ambiguities in the text of § 53a-48 (a)
may be resolved by comparing the statutory language with that of . . .
§ 53a-8 (a), which governs accomplice liability, and § 53a-49 (a), which
governs criminal attempt.’’ Id., 469. Our Supreme Court agreed, stating: ‘‘[I]f
the legislature had intended to impose the same kind of strict liability for
conspiracy as it did for accomplice liability and criminal attempt, it would
have used the same statutory language to characterize the respective mens
rea requirements. It did not. . . .
   ‘‘[T]he legislature, in defining the requisite intent for conspiracy in § 53a-
48 (a), declined to use the language from §§ 53a-8 (a) and 53a-49 (a) providing
that the intent necessary to violate those statutes is identical to the mental
state required for commission of the underlying offense. We presume that
this choice of statutory language was purposeful and, therefore, that the
legislature did not intend that the mens rea requirement for conspiracy
would mirror that of the object offense. Accordingly, we agree with the
defendant that the decidedly most reasonable interpretation of § 53a-48 (a)
is that, to conspire to commit robbery in the second degree in violation of
§§ 53a-135 (a) (2) and 53a-48, a defendant must specifically intend that the
planned robbery will involve the display or threatened use of a purported
weapon.’’ (Citations omitted; internal quotation marks omitted.) Id., 469–71.
   5
     The issue in Gonzalez concerned a jury instruction regarding an element
of the offense of manslaughter in the first degree with a firearm, specifically,
‘‘the defendant’s intention that the principal would use, carry or threaten
the use of a firearm during the commission of the offense.’’ State v. Gonzalez,
supra, 300 Conn. 492. As we will discuss subsequently in this opinion,
our Supreme Court held that no such intent requirement existed and that
‘‘Connecticut case law [permits] the imposition of accessorial liability pursu-
ant to § 53a-8, without requiring that the defendant intend to satisfy a criminal
statute’s aggravating circumstance in cases [in which] that aggravating cir-
cumstance does not [require] a specific mental state . . . .’’ Id., 506.
   6
     General Statutes § 53a-55a (a) provides in relevant part: ‘‘A person is
guilty of manslaughter in the first degree with a firearm when he commits
manslaughter in the first degree as provided in section 53a-55, and in the
commission of such offense he uses, or is armed with and threatens the
use of or displays or represents by his words or conduct that he possesses
a pistol, revolver, shotgun, machine gun, rifle or other firearm. . . .’’
   7
     These offenses include General Statutes §§ 53a-55a, 53a-56a, 53a-60a,
53a-92a, 53a-94a, 53a-102a and 53a-103a.
   8
     The state argues that the defendant improperly omitted a comma in
the information, thus modifying the first clause. The defendant, however,
correctly transcribed what was set forth in the information—the first sen-
tence containing ‘‘by means of a firearm’’ had a comma within the informa-
tion, and the second sentence did not. Regardless, the defendant’s argument
is incorrect.